DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 8-23-21 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-23-21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name Viton.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fluoroelelastomer from DuPont and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 5,807,593).
	Regarding claim 1, Thompson discloses an elastomeric tooling for forming composites (abstract, claim 1) comprising:
	An elastomeric outer layer 40 comprising a fluoroelastomer (col. 2, line 28-48), the elastomeric outer layer substantially defining an outer surface of the elastomeric tooling; and

	Regarding claim 2, Thompson discloses wherein the fluroelastomer is Viton (col. 2, line 28-48).
	Regarding claim 3, Thompson discloses wherein the base material comprises at least one of: silicone rubber (claim 2). 
	 Regarding claim 9, Thompson discloses wherein the elastomeric tooling is a sheet (see figs. 2-4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above, and further in view of Bahe et al. (2016/0339682).
	Regarding claim 4, Thompson does not teach an elastomeric interface layer between the elastomeric outer layer and the elastomeric inner layer. However, Bahe et al. teaches the bladder system 60 comprises a multilayered bladder system comprising a bladder with inner layers, outer layers, and intermediate layers of various materials such as Viton (para 136). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
	Regarding claim 5, Thompson as modified teaches wherein the elastomeric interface layer facilitates adhesion between the elastomeric outer layer and the elastomeric inner layer (inherent since the prior art vacuum bag is identical to the claimed tooling).
Regarding claim 8, Thompson discloses wherein 
	The elastomeric tooling is a bladder,
	The elastomeric inner layer substantially defines an inner cavity, and
	The elastomeric tooling can be expanded by applying appositive pressure to the inner cavity (abstract, claim 11). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Bahe et al. as applied to claim 5 above, and further in view of Van Gool (US 6,447,916).
	Regarding claim 6, Bahe et al. does not teach wherein the elastomeric interface layer comprises VMQ silicone. However, Van Gool taches VMQ is a silicone compound used in a composite article comprising a fluoropolymer directly bonded to a silicone-containing polymer (abstract, page 14, line 55-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use VMQ as the elastomeric interface layer in the method of Thompson and Bahe et al. since Van Gool teaches that VMQ is a compound that adheres to a fluoropolymer. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above, and further in view of Lee et al. (2011/0277918).
	Regarding claim 7, Thompson does not teach wherein the elastomeric tooling is a mandrel, and the elastomeric inner layer defines an innermost portion of the mandrel. However, Lee et al. teaches a . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above, and further in view of Dublinski et al. (US 5,071,338).
	Regarding claim 10, Thompson does not teach wherein the fluoroelastomer has a durometer greater than the base material. However, Bublinski et al. teaches that fluoroelastomers which produce a rubber with a hardness of about 70 durometers to about 80 durometers are preferred because of its intended application as a flexible tool (col. 3, line 51-68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hardness of the fluoroelastomer and the base material depending on the desired elasticity of the layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/X.H.L/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742